76 U.S. 244 (____)
9 Wall. 244
EX PARTE ZELLNER.
Supreme Court of United States.

*245 *246 Mr. Durant, in support of the motion.
Mr. Hale, special counsel of the United States, contra.
Mr. Justice NELSON delivered the opinion of the court.
We cannot agree to the view that the general provision in the 5th section of the act of March 3d, 1863, reorganizing the Court of Claims, and conferring what may be called its general jurisdiction, cannot be invoked in this case. The language of that section is general: "Either party may appeal to the Supreme Court of the United States from any final judgment or decree which may hereafter be rendered in any case by said court." This court was organized as a special judicial tribunal to hear and render judgment in cases between the citizen and the government; the subjects of its jurisdiction were defined in the act, and, generally, the mode of conducting its proceedings, subject, of course, to such alterations and changes as Congress from time to time might see fit to make. The subjects of its jurisdiction could be enlarged or diminished, but this would not disturb or in any way affect the general plan or system of its organization. *247 If new or additional subjects of jurisdiction were conferred the effect would be, simply, to increase the labors of the court, the cases to be heard and determined under the existing organization.
In the regulation of the jurisdiction of the United States Circuit and District Courts, by the Judiciary Act of 1789, the 22d section of that act, together with the 2d section of the act of 3d March, 1803, provided for writs of error and appeals from all final judgments or decrees of the District to Circuit Courts, and from all final judgments and decrees of the Circuit to the Supreme Court. The jurisdiction of both these courts has been enlarged, from time to time, since this organization; and it has never been doubted but that the judgments or decrees founded upon these new subjects of jurisdiction were liable to the operation of these general provisions in respect to writs of error and appeals. The case of United States v. Ferreira,[*] illustrates the principle.
The power to hear and adjudicate upon certain claims under the treaty of 1819, between this government and Spain, was conferred upon the District Judge of the United States for the Northern District of Florida. In a case before him he rendered a decision against the government, from which the United States District Attorney appealed to the Supreme Court, which, it was admitted, would have been regular if the adjudication had been rendered by the judge as a court, and the decree, that of the District Court. But, it was held, that the power was not conferred upon the judge in his judicial capacity, sitting as a court, but upon him as a commissioner; and hence, an appeal under the 22d section of the Judiciary Act would not lie. The same principle is stated in United States v. Circuit Judges.[]
The case of United States v. Nourse, relied upon against this motion, was a case of special and summary jurisdiction, under the act of 15th May, 1820, in which the mode of proceeding is particularly pointed out, and in which a special mode of taking an appeal is prescribed, and in respect to the *248 proceedings before the district judge they could be taken at chambers as well as in court.
As it respects the act of Congress in question, no special proceedings are prescribed to the Court of Claims or to the claimant. Any person claiming to be the owner of abandoned or captured property within the meaning of the act may, at any time within two years after the suppression of the rebellion, present his claim for the proceeds to the Court of Claims, and they are to proceed, in the usual way, to hear and adjudicate upon the question of ownership and right to the proceeds, according to the proofs and law of the case.
We are referred to the 1st section of the act 25th June, 1868,[*] as bearing upon this motion, which provides for the allowance of an appeal by the government from all final judgments of the Court of Claims adverse to it, whether such judgment shall have been rendered by virtue of the general or any special power of said court. We can only say that in the view the court have taken of this case this section has no application to it. The judgment has not been rendered by the court under any special power conferred; and it is not pretended that the effect of it is to take away the right of the claimant to appeal from a judgment under the general jurisdiction of the court.
MOTION GRANTED.
NOTES
[*]  13 Howard, 40.
[]  3 Wallace, 675.
[*]  15 Stat. at Large, 75.